NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                             FEB 11 2019
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
ANNE BLOCK, Esquire, an individual,              No.   16-35461

              Plaintiff-Appellant,               D.C. No. 2:15-cv-02018-RSM

 v.
                                                 MEMORANDUM* and ORDER
WASHINGTON STATE BAR
ASSOCIATION; et al.,

              Defendants-Appellees,

WILLIAM SCHEIDLER,

              Intervenor-Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ricardo S. Martinez, Chief Judge, Presiding

                           Submitted February 7, 2019**
                               Seattle, Washington




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: IKUTA and CHRISTEN, Circuit Judges, and FREUDENTHAL,***
District Judge.

      Plaintiff-appellant Anne Block appeals the district court’s orders dismissing

her amended complaint against defendants-appellees City of Gold Bar, Washington

State Bar Association (WSBA), Snohomish County, Kenyon Disend, Sky Valley,

City of Duvall, Port of Seattle, King County, and various individuals. She also

appeals a vexatious litigant pre-filing order and orders awarding attorneys’ fees to

Kenyon Disend, Snohomish County, and City of Gold Bar. We have jurisdiction

pursuant to 28 U.S.C. § 1291. We affirm in part and vacate and remand in part.

      1. Block’s motion for judicial notice is DENIED. WSBA’s motion to strike

the brief of proposed intervenor William Scheidler is GRANTED. Block’s

motions to strike are DENIED.

      2. The district court did not abuse its discretion by denying Block’s motions

to disqualify because Block failed to identify any grounds for recusal. See 28

U.S.C. §§ 144, 455; DeNardo v. Municipality of Anchorage, 974 F.2d 1200, 1201

(9th Cir. 1992) (“The fact that a plaintiff sues a bar association does not require

recusal of judges who are members of that bar association.”). We therefore affirm

the orders denying Block’s motions to disqualify.


      ***
              The Honorable Nancy D. Freudenthal, United States District Judge for
the District of Wyoming, sitting by designation.
                                           2
        3. The district court had discretion to award attorneys’ fees to Kenyon

Disend, Snohomish County, and City of Gold Bar pursuant to Federal Rule of Civil

Procedure 11 and 42 U.S.C. § 1988 if it determined that Block’s complaint was

frivolous. See Peloza v. Capistrano Unified Sch. Dist., 37 F.3d 517, 524 (9th Cir.

1994) (per curiam) (observing that fee awards pursuant to Rule 11 and § 1988 are

warranted in response to frivolous actions). The district court concluded that

Block’s claims were frivolous, and Block fails to demonstrate on appeal that the

district court erred in so concluding. We therefore affirm the fee awards.

        4. Block argues that the district court abused its discretion when it imposed

a vexatious litigant pre-filing order. Before imposing such an order, a district court

must:

        (1) give litigants notice and “an opportunity to oppose the order
        before it [is] entered”; (2) compile an adequate record for appellate
        review, including “a listing of all the cases and motions that led the
        district court to conclude that a vexatious litigant order was needed”;
        (3) make substantive findings of frivolousness or harassment; and (4)
        tailor the order narrowly so as “to closely fit the specific vice
        encountered.”

Ringgold-Lockhart v. Cty. of Los Angeles, 761 F.3d 1057, 1062 (9th Cir. 2014)

(quoting De Long v. Hennessey, 912 F.2d 1144, 1147–48 (9th Cir. 1990)). We

strictly enforce these four requirements because this type of order affects a

litigant’s fundamental right to access the courts. See id. at 1061.


                                           3
        The district court imposed its pre-filing order sua sponte in response to

Kenyon Disend’s motion for Rule 11 sanctions. There is no indication that Block

had notice of the pre-filing order or an opportunity to oppose it. We therefore

conclude that the district court abused its discretion by issuing the pre-filing order

without appropriate notice and opportunity to oppose. We vacate the order and

remand for further proceedings in accordance with the four requirements set forth

in De Long.

        5. The district court did not abuse its discretion by denying Block’s requests

for extensions of time because Block failed to demonstrate good cause. See Fed.

R. Civ. P. 6(b)(1). Block did not seek extensions in advance of the time her

oppositions were due (in violation of the local rules), and she filed multiple

motions of her own during the period in which she claimed she was unable to file

oppositions. We therefore affirm the district court’s orders denying extensions of

time.

        6. Because Block fails to coherently argue that the district court erred by

granting defendants’ motions to dismiss on res judicata grounds, we affirm the

district court’s order. Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We

will not manufacture arguments for an appellant, and a bare assertion does not




                                            4
preserve a claim, particularly when, as here, a host of other issues are presented for

review.”).1

      7. The district court did not err by dismissing Block’s remaining claims

against the WSBA, City of Duvall, Sky Valley, Port of Seattle, and King County,

and various individual defendants. The district court correctly dismissed Block’s

suit against the WSBA and WSBA individual defendants on Eleventh Amendment

and quasi-judicial immunity grounds. See Hirsh v. Justices of Supreme Court of

Cal., 67 F.3d 708, 715 (9th Cir. 1995) (per curiam) (discussing immunity of a state

bar and state bar judges and prosecutors); Clark v. Washington, 366 F.2d 678, 681

(9th Cir. 1966) (concluding the Washington State Bar Association is “an agency of

the state” and not subject to liability under 42 U.S.C. § 1983).

      With respect to City of Duvall, Sky Valley, Port of Seattle, King County,

and the related individual defendants, we conclude that the district court did not err

by dismissing Block’s defamation, civil RICO, and retaliation claims. Block does

not argue that her defamation claim was adequately pleaded for purposes of

Federal Rule of Civil Procedure 12(b)(6). Moreover, Block fails to demonstrate



      1
              We deem Block to have waived all other claims that were dismissed
by the district court and not distinctly raised on appeal, such as Block’s claim that
the defendants violated the Americans with Disabilities Act. See Greenwood, 28
F.3d at 977.
                                           5
that she satisfied her burden for alleging retaliation and civil RICO claims. See,

e.g., Arizona Students’ Ass’n v. Arizona Bd. of Regents, 824 F.3d 858, 867 (9th Cir.

2016) (discussing requirements for retaliation claim); Grimmett v. Brown, 75 F.3d

506, 510 (9th Cir. 1996) (discussing requirements for civil RICO claim).

Accordingly, we affirm the orders dismissing Block’s claims.

      VACATED AND REMANDED IN PART, AFFIRMED IN PART.

      Each party to bear its own costs on appeal.




                                          6